DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 8/20/21, the requirements 35 U.S.C. 119 (a)-(d) are met.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (U.S. 2010/0328408 A1).
Akiyama et al. teach the following claimed limitations: 
Regarding independent Claim 1, a printing apparatus (Title) comprising a liquid storing container (4) including a storage chamber (22) configured to store a liquid supplied to a printing unit (2) that prints an image by discharging the liquid, an outlet portion (top portion of the ejection path 25) of the liquid, and a channel (26) configured to connect the storage chamber and the outlet portion (§§0034-0035, 0071-0074 and Figs. 11-13), 
wherein the liquid storing container includes a first side portion (bottom in Fig. 11) on a side of a print region where printing is executed by the printing unit, and a second side portion (top in Fig. 11) on an opposite side of the first side portion, and 
the channel is formed in the second side portion (Fig. 11).
Regarding Claim 2, wherein an end, on a side of the storage chamber, of the channel is located above a liquid surface of the liquid in the storage chamber in a case where the printing apparatus is in a posture in which the second side portion is set on an upper side in a state in which a maximum amount of the liquid is stored in the storage chamber (Fig. 11; please note that the maximum amount of the liquid stored in the storage chamber wherein the end, on a side of the storage chamber, of the channel 26 is still located above a liquid surface of the liquid in the storage chamber is regarded as reading on the limitation “a maximum amount of the liquid is stored in the storage chamber”; see also §0056).
Regarding Claim 3, wherein an end, on a side of the storage chamber, of the channel is located above a liquid surface of the liquid in the storage chamber in a case where the printing apparatus is in a posture in which a front portion of the printing apparatus is set on an upper side in a state in which a maximum amount of the liquid is stored in the storage chamber (Fig. 11; please note that the maximum amount of the liquid stored in the storage chamber wherein the end, on a side of the storage chamber, of the channel 26 is still located above a liquid surface of the liquid in the storage chamber is regarded as reading on the limitation “a maximum amount of the liquid is stored in the storage chamber”; see also §0056).
Regarding Claim 4, wherein the outlet portion is located above a liquid surface of the liquid in the storage chamber in a case where the printing apparatus is in a posture in use in a state in which a maximum amount of the liquid is stored in the storage chamber (Fig. 11; please note that the maximum amount of the liquid stored in the storage chamber wherein the end, on a side of the storage chamber, of the channel 26 is still located above a liquid surface of the liquid in the storage chamber is regarded as reading on the limitation “a maximum amount of the liquid is stored in the storage chamber”; see also §0056).
Regarding Claim 5, wherein the outlet portion is located above a liquid surface of the liquid in the storage chamber in a case where the printing apparatus is in a posture in which a front portion of the printing apparatus is set on a lower side in a state in which a maximum amount of the liquid is stored in the storage chamber (Fig. 11; please note that the maximum amount of the liquid stored in the storage chamber wherein the end, on a side of the storage chamber, of the channel 26 is still located above a liquid surface of the liquid in the storage chamber is regarded as reading on the limitation “a maximum amount of the liquid is stored in the storage chamber”; see also §0056).
Regarding Claim 10, wherein the liquid storing container includes an injection portion (27a, 27b, §0073 and Fig. 11) configured to inject the liquid to the storage chamber.
Regarding independent Claim 12, a liquid storing container (4) including a storage chamber (22) configured to store a liquid, an outlet portion (top portion of the ejection path 25) of the liquid, and a channel (26) configured to connect the storage chamber and the outlet portion, the liquid storing container being provided in a printing apparatus including a printing unit (2) configured to execute printing by discharging the liquid (§§0034-0035, 0071-0074 and Figs. 11-13), the liquid storing container comprising: 
a first side portion (bottom in Fig. 11) on a side of a print region where printing is executed by the printing unit; and 
a second side portion (top in Fig. 11) on an opposite side of the first side portion, 
wherein the channel is formed in the second side portion (Fig. 11).
Regarding Claim 13, an injection portion (27a, 27b, §0073 and Fig. 11) configured to inject the liquid to the storage chamber.

Allowable Subject Matter
Claim 11 is allowed. The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of Claims 11 is the inclusion of the limitations of a printing apparatus including wherein the first liquid storing container includes a first side portion on a side of a print region where printing is executed by the printing unit, and a second side portion on an opposite side of the first side portion, 
the channel of the first liquid storing container is formed in the second side portion, 
the second liquid storing container includes a third side portion on the side of the print region, and a fourth side portion on an opposite side of the third side portion, 
the channel of the second liquid storing container is formed in the fourth side portion, 
the first liquid storing container is located on a left side of the printing apparatus in a left-and-right direction of the printing apparatus, 
the second liquid storing container is located on a right side of the printing apparatus in the left-and-right direction, and 
the print region is located between the first liquid storing container and the second liquid storing container in the left-and-right direction. 
It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 6-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for indication of allowable subject matter: the primary reason for indication of allowable subject matter of claims 1-6 and 8 is the inclusion of the limitations of at least one fluid level sensor, wherein the at least one fluid level sensor extends below the floor into the sump. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of Claim 6 is the inclusion of the limitations of a printing apparatus including wherein the liquid storing container includes a protruding portion forming the second side portion and protruding to a window portion formed in an outer wall portion of the printing apparatus, and the protruding portion has transparency. 
It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of Claims 7-9 is the inclusion of the limitations of a printing apparatus including wherein the storage chamber is defined by a peripheral wall portion including an opening and a first sealing member configured to seal the opening, and the opening and the sealing member are arranged in the first side portion. 
It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of Claim 14 is the inclusion of the limitations of a liquid storing container including wherein the storage chamber is defined by a peripheral wall portion including an opening and a first sealing member configured to seal the opening, and the opening and the sealing member are arranged in the first side portion. 
It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853  

/CHRISTOPHER E MAHONEY/               Primary Examiner, Art Unit 2852